Title: To James Madison from “Mucius” [John Randolph], No. 3, 17 April 1810 (Abstract)
From: “Mucius”,Randolph, John
To: Madison, James


17 April 1810. No. 3. Has no desire to discuss the details of the correspondence between Francis James Jackson and Robert Smith but hints that Smith and his brother, as well as “other members of the family compact,” would not be averse to a war with Great Britain in order to conceal evidence of their financial peculation. Declares JM to be “a prisoner of state in your own palace” and that “consultations are held upon you, by the Smiths, the Giles’s, and the Leibs, in which your present interest and future fame are alike disregarded.” Attacks the “simpering, self-applauding” secretary of state for his lack of ability and deplores the want of talent in the public councils generally. Congress is scarcely capable of conducting the nation’s affairs in time of peace; the “same dull, spiritless, incapacity” seems to pervade the state legislatures. Asks if JM could, therefore, trust himself “to carry on war with any power superior to the corsairs of Barbary.” “Time-serving, and electioneering, and jobbing, and chaffering and bargaining for offices and contracts, are the order of the day,” though the people themselves “have not degenerated.” They could be embarked on a war “to screen the embezzlers of their substance” and “to achieve the guilty purposes of the blackest ambition.”
Both “commerce” and “sentiment” dictate that the U.S. should prefer the cause of Great Britain to that of France. Wishes that the power of “the modern Zingis [Napoleon] rested on no firmer basis than the prayers of his Gallo-American votaries.” But Napoleon engages talents in his service that are “not less appalling than the tremendous physical force which he wields,” though “when he employs blockheads, it is not in his own councils, but in those of other nations.” Yet to cope with Napoleon once every obstacle to French power has been removed, the U.S. must rely on the “empty garrulity,” “frothy nonsense,” and “pert loquacity” of the statesmen presently in the House of Representatives. These are “fearful odds!” yet “our patriotic legislators” are astonished that “neither words, nor proclamations, nor resolutions” have succeeded in bringing the European belligerents “to a just sense of their transgressions.”
Suggests that JM consider whether “the most lofty language and pretensions” of the U.S. “comport with the resources of second, and third-rate powers” and whether its policies ought not to be governed more by circumstances. Asks whether there are “any rights so absolute as not to be limited and modified by the posture of affairs and the existing state of things.” Relates a lengthy anecdote to support his view that nations and men should “husband [their] threats” until in “some condition to execute them.” Apologizes for addressing JM in a style so “familiar” but excuses himself by noting that folly as well as the “‘lie circumstantial and countercheck quarrelsome’” are in fashion in both Congress and “the first political circle in the country.”
Concludes that the U.S. is not disgraced if its gunboats are not a match for the Royal Navy and if General Wilkinson and his forces hardly equal “Bonaparte at the head of his legions.” Knows that this is “damnable heresy,” but heresy thrives on persecution. Many would now agree that the U.S. ought to pursue its interests, and there is “no absolute necessity for hanging ourselves … out of spite, because we are thwarted in argument.” Returns to his theme of “the history, character and connexions of the ’family compact’” and promises JM he will devote many hours of labor to the subject in order to present “such a body of evidence in relation to these people and their designs, as no man claiming the character of common prudence, or foresight ever ventured to resist.”
